Title: To Thomas Jefferson from John Tyler, 3 February 1781
From: Tyler, John
To: Jefferson, Thomas



Sir
Charles City Feby. 3d-’81.

I receiv’d your Summons by Express, and shall pay due attention thereto, as soon as my little domestic affairs are brought into  order again. After a long application to business in the Assembly it’s reasonable to suppose I wish’d to have enjoy’d a few weeks at home; but one day did not pass before we were invaded, and all who liv’d near the River were obliged to retire to a more secure situation with their Families in order to render more Service when occasion required than could have been done otherwise. I hope therefore, that although my neglect of Duty is not justifiable, my peculiar situation will at least be an excuse for it.
In ten or twelve days I expect to be in Richmond, unless your Excellency may think fit to demand my Attendance sooner. I am with the highest regard your Excellency’s Most obedient Servant,

John Tyler

